Citation Nr: 0201544
Decision Date: 02/14/02	Archive Date: 05/09/02

DOCKET NO. 97-23 459               DATE FEB 14, 2002

On appeal from the Department of Veterans Affairs Regional Office
in Detroit, Michigan

THE ISSUE

Whether new and material evidence has been submitted to reopen a
claim for post-traumatic stress disorder (PTSD) and if so, whether
the claim may be granted.

REPRESENTATION

Appellant represented by: AMVETS

ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel

INTRODUCTION

The veteran had active service from January 1969 to December 1971. 

Initially, the Board of Veterans' Appeals (Board) notes that while
the veteran has yet to be afforded a requested hearing before a
member of the Board, in view of the Board's decision to grant
service connection for PTSD, remand to schedule another hearing is
not necessary.

FINDINGS OF FACT

1. An application to reopen a claim for service connection for PTSD
was denied by a November 1990 regional office (RO) determination
that was not appealed.

2. The evidence received since the November 1990 determination
pertinent to the claim for service connection for PTSD bears
directly and substantially on the specific matter under
consideration, is neither cumulative nor redundant, and is, by
itself or in combination with other evidence, so significant that
it must be considered in order to finally decide the merits of the
claim. 

3. The veteran has PTSD which is associated with his military
service.

CONCLUSIONS OF LAW

1. The November 1990 determination which denied an application to
reopen a claim for service connection for PTSD, is final. 38 U.S.C.
4005(c) (1988); 38 C.F.R. 19.192 (1990).

2. New and material evidence has been submitted since the November
1990 determination, and the claim is reopened. 38 U.S.C.A. 5108,
7105 (West 1991); 38 C.F.R.  3.104, 3.156, 20.1103 (2001).

3. PTSD was incurred in wartime service. 38 U.S.C.A. 1110, 5107
(West 1991 & Supp. 2001); 38 C.F.R. 3.304(f) (2001).

2 -

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Background

Following the timely filing of a notice of disagreement, the RO
shall prepare and issue a statement of the case, after which the
claimant will be afforded a period of sixty days to file the formal
appeal. 38 U.S.C.A. 7105. Except in the case of simultaneously
contested claims, a substantive appeal must be filed within 60 days
from the date that the agency of original Jurisdiction mails the
statement of the case to the appellant, or within the remainder of
the 1-year period from the date of mailing of the notification of
the determination being appealed, whichever period ends later. 38
C.F.R. 20.302(b) (2001).

A decision of a duly constituted rating agency or other agency of
original jurisdiction shall be final and binding on all field
offices of the Department of Veterans Affairs (VA) as to
conclusions based on the evidence on file at the time VA issues
written notification in accordance with 38 U.S.C.A. 5104 (West 1991
& Supp. 2001). A final and binding agency decision shall not be
subject to revision on the same factual basis except by duly
constituted appellate authorities or except as provided in 3.105 of
this part. 38 C.F.R. 3.104(a).

A determination on a claim by the agency of original jurisdiction
of which the claimant is properly notified shall become final if an
appeal is not perfected as prescribed in Rule 29 (19.129). 38
U.S.C. 4005(c) (1988); 38 C.F.R. 19.192 (1990).

In Evans v. Brown, 9 Vet. App. 273, 285 (1996), the United States
Court of Appeals for Veterans Claims (previously known as the
United States Court of Veterans Appeals prior to March 1, 1999,
hereafter "the Court") held that "in order to reopen a previously
and finally disallowed claim ... there must be 'new and material
evidence presented or secured' . . . since the time that the claim
was finally 

3 -

disallowed on any basis, not only since the time that the claim was
last disallowed on the merits."

If new and material evidence has been received with respect to a
claim which has become final, then the claim is reopened and
decided on a de novo basis. 38 U.S.C.A. 5108.

New and material evidence means evidence not previously submitted
to agency decision makers which bears directly and substantially on
the specific matter under consideration, which is neither
cumulative nor redundant and which is, by itself or in combination
with other evidence, so significant that it must be considered in
order to fairly decide the merits of the claim. 38 C.F.R. 3.156(a).

Service connection may be established for a disability resulting
from disease or injury incurred or aggravated by active service. 38
U.S.C.A. 1110. Service connection may also be granted for any
disease diagnosed after discharge, when all the evidence, including
that pertinent to service, establishes that the disease was
incurred in service. 38 C.F.R. 3.303(d) (2001).

Service connection for post-traumatic stress disorder requires
medical evidence diagnosing the condition in accordance with 38
C.F.R. 4.125(a) (2001); a link, established by medical evidence,
between current symptoms and an in-service stressor; and credible
supporting evidence that the claimed in-service stressor occurred.
If the evidence establishes that the veteran engaged in combat with
the enemy and the claimed stressor is related to that combat, in
the absence of clear and convincing evidence to the contrary, and
provided that the claimed stressor is consistent with the
circumstances, conditions, or hardships of the veteran's service,
the veteran's lay testimony alone may establish the occurrence of
the claimed in- service stressor. 38 C.F.R. 3.304(f). 38 C.F.R.
4.125(a) (2000) requires that diagnoses of mental disorders conform
to the Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV).

4 -

The appellant's DD Form 214 indicates that he served in Vietnam
from June 1969 to May 1970. Personnel records reflect that while in
Vietnam, his military specialty was primarily that of a wireman and
that he was attached to the 69th Engineering Battalion. He was the
recipient of the National Defense Service Medal, the Vietnam
Service Medal, the Vietnam Campaign Medal, and Two Overseas Bars.
The record also reflects that the veteran was the recipient of the
Army Commendation Medal. There is no indication that the veteran
had any psychiatric impairment in active service.

The veteran originally sought service connection for PTSD in
September 1985, and the claim was denied by a rating decision in
December 1985.

Thereafter, the veteran filed an application to reopen his claim
for service connection for PTSD in July 1990, and a November 1990
determination letter advised the veteran that his claim had again
been denied, supplied the veteran with notice of his appellate
rights, and noted that he had been previously advised of the denial
of this claim in December 1985. The veteran did not appeal this
aspect of this decision, and the Board finds that it constitutes
the last final denial of the veteran's claim for service connection
for PTSD under Evans v. Brown, supra. The Board is now required to
determine whether new and material evidence has been submitted
since the November 1990 determination by the RO. Barnett v. Brown,
83 F.3d 1380 (Fed.Cir. 1996).

The Board notes at this point that a September 1994 application to
reopen the claim was denied by a September 1995 rating decision
which was also not appealed by the veteran, and that the veteran
thereafter appealed a subsequent rating decision in September 1996,
which again denied the claim. However, considering the regulations
governing new and material evidence in a light most favorable to
the veteran, the Board finds that the September 1995 rating
decision should not serve as the last final denial since the
evidence received and adjudicated within one year of that
determination by the September 1996 decision should be considered
as having been filed with the earlier claim of September 1994. See
38 C.F.R. 3.156(b) (2001).

5 -

The September 1996 rating decision determined that while there was
medical evidence showing a diagnosis of PTSD, there was no
objective evidence to establish the veteran was ever involved in
combat.

Since the November 1990 determination by the RO, additional
evidence has been received, which includes private and VA
outpatient and hospital records, VA medical examination reports, a
statement from a fellow service member of the veteran, and
information provided by the U.S. Armed Services Center for the
Research of Unit Records (USASCRUR) in August 1999.

The additional private medical records merely document treatment
for psychiatric and other disabilities received by the veteran over
the period of May 1980 to April 1988, and reflect various diagnoses
that included "rule out" PTSD in October 1987 and February 1988.
Social Security Administration (SSA) records received in August
1998 also include private treatment records which document
additional medical treatment for various disabilities over the
period of May 1985 to August 1994.

Additional VA outpatient and hospital records received for the
period of October 1991 to March 1999 document diagnoses that
included "X" PTSD in April 1996 and February 1997, and diagnoses
that included PTSD in March 1986, March 1996, April 1996, August
1996, November 1996, August 1998 and September 1998.

VA PTSD examination in April 1995 revealed that the veteran
reported witnessing a great deal of combat and death during his 11
months in Vietnam, noted that he was the victim of a sexual
assault, and reportedly helped with casualties arising out of a
land mine explosion. The examiner concluded that a PTSD diagnosis
at this time appeared incomplete.

In a March 1996 statement from the veteran, the veteran noted that
he had experienced a lot of life-threatening situations in Vietnam
from snipers and mortar

6 -

attacks, as he and his fellow service members were exposed to such
attacks while constructing roads.

A July 1996 VA mental disorders examination revealed the veteran's
history of being attached to the 69th Engineering Group while
stationed in Vietnam and initially replacing a radioman that had
been lost as a result of an engagement that reportedly took the
lives of 27 soldiers. Shortly after joining this unit the veteran
indicated that he was raped by three men. The examiner stated that
the traumatic events in Vietnam, and particularly, the rape and
events associated with the flooding of the Mekong River, probably
triggered the flashbacks and nightmares that the veteran had
experienced since his release from the service. The diagnosis
included PTSD based on traumatic Vietnamese War experiences.

November 1997 VA PTSD examination indicated that the veteran
related a military history of being beaten and raped in the service
and several stories of combat- related experiences in Vietnam. The
diagnosis was PTSD, and the examiner commented that this diagnosis
was based on the subjective reports of the veteran's Vietnam
experiences.

A September 1998 statement from one of the veteran's fellow service
members indicates that he served with the veteran with "B" Company
of the 69th Engineer Battalion at the same place and time. He
described their unit as a non-combat unit which had been assigned
to a combat area to build a road from "Ben Minh to Long Ben," and
the veteran and this witness had been assigned as replacement
personnel for 27 people who had been killed during a night mortar
attack at that location. The witness first met the veteran when the
veteran signed out certain equipment that the witness needed for
guard duty. At this time, the veteran looked as if he had been
beaten, and related that he had been raped and beaten shortly after
reaching Vietnam. The witness also remembered that the veteran
found a live mortar behind the tool shed where the witness had been
stationed on guard duty. The witness also noted that a nearby ammo
dump was destroyed by the Vietnamese less than 1/4 mile from their
camp, that their camp sustained gunfire every night and nearby

7 -

mortar attacks, and reiterated that although the unit was a non-
combat unit, it was located in a combat area.

In a statement from the veteran, received in October 1998, the
veteran provided further information concerning stressors he
experienced while in Vietnam.

The August 1999 letter from USASCRUR enclosed an After Action
Report (AAR) and Operational Reports-Lessons Learned (OR-LL)
submitted by the 69th Engineer Battalion for the period of May 1969
to July 1970, noting that the record documented several attacks and
mining incidents involving Company "B." Also enclosed with the
letter was a 1969 press release submitted by the 20th Engineer
Brigade, the higher headquarters of the 69th Engineer Battalion,
which also documented incidents involving the 69th Engineer
Battalion. The AAR is noted to specifically document that while the
effects of enemy action on the 69th Engineer Battalion were
minimal, it did receive two mortar attacks, resulting in 1 wounded
in action and two injuries, and lost time due to four significant
mining incidents. The OR-LL also documented that this unit had lost
time due to mining incidents.

II. Analysis

Whether New and Material Evidence has been Submitted to Reopen the
Claim

Since the filing of the subject application to reopen, the United
States Court of Appeals for the Federal Circuit entered a decision
in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) concerning the
definition of the term "new and material evidence" found in 38
U.S.C.A. 5108 (West 1991). In that determination, the Court of
Appeals for the Federal Circuit held that the Court in Colvin v.
Derwinski, 1 Vet. App. 171 (1991), had "overstepped its judicial
authority" by adopting a social security case law definition of
"new and material evidence," rather than deferring to the
"reasonable interpretation of an ambiguous statutory term
established by [VA] regulation." Id. at 1357, 1364. The Court of
Appeals for the Federal Circuit further held that the Court's
"legal analysis may impose a higher burden on the veteran

8 -

before a disallowed claim is reopened" as to what constitutes
"material evidence" (Id. at 1357, 1360), and remanded the case for
review under the Secretary's regulatory definition of "new and
material evidence."

In Hodge, the Court of Appeals for the Federal Circuit found that
the definition of new and material evidence" applied by the Court
under Colvin was as follows:

Evidence is 'new and material' if: (i) it was not of record at the
time of the last final disallowance of the claim and is not merely
cumulative of evidence of record; (ii) it is probative of the issue
at hand; and if it is 'new' and 'probative' (iii) it is reasonably
likely to change the outcome when viewed in light of all the
evidence of record.

Id. at 1359 [hereafter Colvin definition]. The Court of Appeals for
the Federal Circuit found that part (iii) imposed a higher burden
on claimant's than the VA regulatory definition because it:

... specifically focuses on the likely impact the new evidence
submitted will have on the outcome of the veteran's claim; it
requires that 'there must be a reasonable possibility that the new
evidence, when viewed in the context of all the evidence, both old
and new, would change the outcome.' (citations omitted).

Id. at 1363.

Citing the regulatory history, the Court of Appeals of the Federal
Circuit held that:

... the purpose behind the [VA] definition was not to require the
veteran to demonstrate that the new evidence would probably change
the outcome of the claim; rather it

9 - 

emphasizes the importance of a complete record for evaluation of
the veteran's claim.

Id. at 1363.

In this case, while the veteran was not furnished with the
provisions of 38 C.F.R. 3.156(a) in the November 1996 statement of
the case, in determining that the evidence continued to fall short
of verifying any claimed stressor the RO, in essence, found that
the evidence was cumulative and applied the 38 C.F.R. 3.156(a)
standard in reaching its decision in this matter. However, the
Board has reviewed the evidence received since the November 1990
determination letter and, as indicated below, has found that the
information provided by the USASCRUR provides verification of
several of the stressors asserted by the veteran, and is therefore
sufficient to reopen the veteran's claim for service connection for
PTSD. Accordingly, the Board finds that the claimant has
essentially been provided the governing regulatory definition of
"new and material evidence," that the RO's adjudication of the
claim was consistent with that definition, that this evidence
qualifies as "new and material evidence" under this definition, and
that it is therefore not prejudicial for the Board to proceed with
the adjudication of this claim. Bernard v. Brown, 4 Vet. App. 384
(1993).

The Board has considered the evidence and contentions received
since the November 1990 determination letter and finds that it most
importantly consists of the USASCRUR August 1999 letter and the
attachments provided with that letter. In addition to generally
verifying several attacks and mining incidents experienced by the
69th Engineering Battalion during the period the veteran was
attached to the battalion, this evidence also specifically
documents that the unit received two mortar attacks, resulting in
1 wounded in action and two injuries, and lost time due to four
significant mining incidents. Consequently, the Board finds that
the additional evidence and material of record in this case bears
directly and substantially on the specific matter under
consideration, is neither cumulative nor redundant, and by itself
or in combination with other evidence, is so significant that it
must be considered in order to fairly decide the merits of the
claim.

- 10-

Now that the claim is reopened, the notice and development
provisions of the Veterans Claims Assistance Act of 2000, 38
U.S.C.A. 5103A (West Supp. 2001) (VCAA) and the regulations
promulgated thereto (See 66 Fed. Reg. 45,620 (August 29, 2001) (to
be codified at 38 C.F.R. 3.102, 3.156(a), 3.159, and 3.326(a)), are
fully applicable without limitation. However, development of this
matter has largely been accomplished and, in any event, the Board's
decision to grant service connection for PTSD now obviates any need
for further development.

Decision on the Merits

The Board has reviewed the evidence of record and finds that it
first reflects numerous and recent diagnoses of PTSD. To the extent
that this medical evidence indicates a current finding of PTSD, the
Board finds that the initial requirement for a grant of service
connection for PTSD has been met.

However, as was noted previously, for service connection to be
granted, it must also be demonstrated that the post-service PTSD is
the result of a stressor in service. The Court has indicated that
this is a two-part process. The VA must first determine if the
evidence supports the existence of an alleged stressful event. This
is a factual determination, and hence is within the purview of the
adjudicative process. Only if this is so, a second determination
must be made as to whether the stressor is of sufficient gravity to
support a finding of PTSD. This latter determination is medical in
nature, and hence outside of the expertise of the RO and the Board.
West v. Brown, 7 Vet. App. 70 (1994).

Thus, the Board must first consider the initial requirement, the
presence of a stressor. In reaching this determination, the Board
must first determine if the veteran served in combat. Such a
requirement may be met either by the award of a combat citation, or
by other supportive evidence. See Zarycki v. Brown, 6 Vet. App. 91,
98 (1993). If the veteran meets this test, then his lay testimony
must be

accepted as conclusive as to their actual occurrence. 38 U.S.C.A.
1154(b) (West 1991); See also Cohen v. Brown, 10 Vet. App. 128
(1997).

Initially, the Board notes that the veteran was not awarded any
combat citations. Moreover, there is no service evidence to
demonstrate that the veteran personally engaged in combat. However,
the Board has noted the AAR and OR-LL reports associated with the
veteran's unit, and that these reports not only generally verify
that the veteran's unit experienced casualties and combat incidents
in Vietnam, but that it was apparently involved in repeated mine
incidents and subjected to periodic enemy fire, both of which were
specifically identified as stressors by the veteran. This
documented enemy action and activity in direct response to that
action, the Board concludes, may be sufficient to find that the
veteran served in combat. Therefore, although the Board notes that
there has been some inconsistency in the veteran's report of
certain stressors, in view of the fact that independent service
records have verified the veteran's report of being subjected to
hazards associated with mines and periodic enemy fire while with
the 69th Engineering Battalion, the Board must find that the record
contains evidence which supports the existence of a stressful
event.

The Board also notes that recent examiners have found that the
veteran's exposure to his claimed stressors and other war trauma in
Vietnam were sufficient to support a diagnosis of PTSD, and that
under the criteria set forth in DSM-IV, PTSD may be based on the
experiencing of actual or threatened death or serious harm. Since
there are service records which corroborate that he experienced
such threat and these stressors have been found to support a
diagnosis of PTSD, the Board finds that service connection for PTSD
is warranted.

12 -

ORDER

Service connection for PTSD is granted.

John E. Ormond, Jr. 
Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells you
what steps you can take if you disagree with our decision.  We are
in the process of updating the form to reflect changes in the law
effective on December 27, 2001.  See the Veterans Education and
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976
(2001).  In the meanwhile, please note these important corrections
to the advice in the form:

 These changes apply to the section entitled "Appeal to the United
States Court of Appeals for Veterans Claims."  (1) A "Notice of
Disagreement filed on or after November 18, 1988" is no longer
required to appeal to the Court.  (2) You are no longer required to
file a copy of your Notice of Appeal with VA's General Counsel.

In the section entitled "Representation before VA," filing a
"Notice of Disagreement with respect to the claim on or after
November 18, 1988" is no longer a condition for an attorney-at-law
or a VA accredited agent to charge you a fee for representing you.

 

